Citation Nr: 0729071	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-20 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to June 
1993.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  In May 2004, the Board reopened the 
veteran's claim for entitlement to service connection for a 
left knee disorder and remanded the claim to the RO for 
additional development.  The claim was remanded again in 
January 2006.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

The veteran has internal derangement of the left knee 
including medial meniscus tear, etiologically related to 
active service.  


CONCLUSION OF LAW

Internal derangement of the left knee including medial 
meniscus tear, was incurred in active service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.   In light of the Board's favorable decision, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision in the present 
appeal despite any inadequate notice in this regard.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The RO shall address any notice defect regarding 
disability ratings and effective dates when effectuating the 
award.    

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (2006).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
CAVC decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service medical records include an October 1982 enlistment 
examination; routine medical examinations completed in 
December 1986, July 1987, and February 1990; and clinical 
treatment records.  Service medical records did not reflect 
any complaints, diagnoses, or treatment relating to the left 
knee.  The veteran was seen for a right knee injury in 
January 1993, but no complaints relating to the veteran's 
left knee were noted.  

The veteran is currently service connected for residuals of a 
right knee injury with internal derangement, medial meniscus 
tear.  He claims that his left knee disorder is related to 
his service-connected right knee.

X-rays were taken in conjunction with a 1994 VA examination.  
The x-rays reflect normal knees.  The veteran was seen by VA 
for chronic left knee pain from March 1994 to July 1995.  An 
April 1995 note indicated that that left knee x-rays from 
February 1995 were negative.  

During a February 1998 VA examination, there were no 
complaints relating to the left knee.  VA treatment records 
dated from December 1998 to September 1999 reflect diagnoses 
of degenerative joint disease and osteoarthritis in the knees 
bilaterally.  A September 1999 arthritis outpatient note 
indicates that the veteran was told he had severe arthritis.  
The VA physician stated, however, that x-rays from 1995 to 
1996 made no mention of degenerative joint disease or 
radiographic changes.  The physician found no evidence of 
inflammatory arthritis on examination.  

The claims file was not available for review at the time of a 
July 2002 VA examination.  The veteran complained of 
bilateral knee pain.  X-rays of the knees were normal.  The 
veteran was diagnosed with a left knee normal examination.  
The examiner stated, however, that it was at least as likely 
as not that he had pain secondary to right knee pain.  There 
was no diagnosis to explain the veteran's left knee pain.  

A December 2003 VA treatment report reflects patellar 
apprehension and a diagnosis of chondromalacia patella of the 
left knee.  The attending physician noted in a June 2004 
addendum and in a June 2004 VA treatment report, that the 
veteran had left knee pain, likely chondromalacia patella, 
which was at least as likely as not due to a service-
connected right knee.  

During an April 2005 VA examination, x-rays of the left knee 
were normal.  An MRI of the left knee noted a small old 
chondral line of increased signal in the posterior horn of 
the medial meniscus suggesting an old chondral tear the 
posterior horn of the medial meniscus.  The veteran was 
diagnosed with an essentially normal left knee joint with no 
evidence arthritis clinically as well as on x-rays.  The 
examiner opined that it was not likely that the veteran's 
current left knee complaints were related to active service, 
nor was it related to his service-connected right knee 
disability.  The examiner stated that there was no objective 
knee pathology during examination.  

A February 2006 VA examination was conducted by the same 
examiner who completed the April 2005 VA examination.  The 
claims file was again reviewed.  X-rays of the left knee were 
normal.  The examiner also stated, however, that an MRI of 
the left knee reported a small joint effusion, and a small 
horizontal tear in the posterior horn of the medial meniscus.  
The veteran was diagnosed with internal derangement of the 
left knee without any evidence of arthritis.  The examiner 
opined that it was at least as likely as not that the 
reported MRI findings, suggestive of a tear of the posterior 
horn of the medial meniscus of the left knee, were 
etiologically related to the veteran's military service, but 
were not due to, the result of, or aggravated by his service-
connected right knee disability. 

The examiner also stated that he reviewed the June 1994 
report which indicated that the veteran likely had 
chondromalacia.  The examiner opined, however, that the 
veteran did not have left knee chondromalacia.  Therefore, 
the examiner stated that the question of whether 
chondromalacia was related to the veteran's service-connected 
right knee was moot and it was not otherwise related to the 
veteran's military service.  The examiner stated that the 
various diagnoses mentioned in that paragraph were only 
related to other joints like the shoulder and elbow, but not 
the knee.  There was medical evidence of left knee pain.  The 
examiner stated, however, that it was not likely that the 
record showed any objective indicators of chronic left knee 
pain due to an undiagnosed illness.  

The examiner stated that the rationale for his opinion was 
that the veteran had no history of injury to his left knee, 
but gradually started complaining of pain and instability 
which began while in service.  The examiner stated that 
reports dated in February 1994, June 1994, April 1995, and 
July 1995 was in line with his opinion.  Moreover, he stated 
that two MRI examinations in 2005 and 2006 reported the same 
left knee findings. 

The Board notes that veteran reported for a January 2007 VA 
examination but refused to be examined, stating that the 
remand request was in error.  The veteran apparently believed 
that his left knee was service-connected, and indicated that 
he was seeking service connection for the right knee.  The 
veteran's current claim is for service connection for the 
left knee.  The examiner stated that he had examined the 
veteran's left knee in February 2006, and indicated that the 
information requested was in his prior report.  The Board 
finds that the February 2006 VA examination report is 
sufficient in this case.

The Board finds that the veteran does not currently have a 
diagnosis of arthritis in the left knee.  VA treatment 
records noted a diagnosis of degenerative joint disease and 
osteoarthritis of the left knee in 1999.  This diagnosis, 
however, was not confirmed by x-ray findings, and more recent 
April 2005 and February 2006 VA examinations indicate that 
there was no evidence of arthritis in the left knee.

A July 2002 VA examination related the veteran's left knee 
pain to his service-connected right knee.  However, there was 
no diagnosis to explain the veteran's left knee pain at that 
time.  June 2004 VA treatment reports also related the 
veteran's left knee pain to his service-connected right knee.  
The June 2004 diagnosis of chondromalacia patella, however, 
was not confirmed by later diagnostic tests.  The February 
2006 VA examiner opined that the veteran did not have left 
knee chondromalacia.  

April 2005 and February 2006 VA examinations diagnose the 
veteran with internal derangement of the left knee, and 
include evidence suggestive of an old chondral tear of the 
posterior horn of the medial meniscus.  These findings are 
confirmed by MRIs completed in 2005 and 2006.  Although the 
VA examiner indicated in April 2005 that it was not likely 
that the veteran's left knee complaints were related to 
service finding no objective knee pathology at that time, 
during the more recent February 2006 VA examination, the same 
VA examiner stated that it was at least as likely as not that 
the MRI findings reported, suggestive of a tear of the 
posterior horn of the medial meniscus of the left knee, were 
etiologically related to the veteran's military service.  The 
Board finds that the more recent February 2006 VA examination 
is more probative of the veteran's current left knee 
diagnosis and etiology.  

Notably, at the time of the April 2005 examination, the 
examiner found no objective left knee pathology, and 
therefore found that there was no current left knee disorder 
that could be related to service.  However, the Board 
subsequently remanded the case for further explanation noting 
that while there were no objective signs of pain on that 
examination, the record was replete with continuous 
complaints and diagnoses of left knee pain in close proximity 
to service.  Further, the Board noted in its remand, that 
although the April 2005 examiner found no left knee 
pathology, the examiner failed to explain the significance of 
the MRI findings that were suggestive of some chrondral 
damage to the meniscus particularly in light of the record of 
complaints of left knee pain.  Thus, on reexamination of the 
record and the veteran, the examiner did find a likely 
relationship between the current internal derangement of the 
left knee and the veteran's service.  Further, the examiner 
on the later examination provided a rationale for the opinion 
relying apparently on the veteran's reported complaints of 
the gradual onset of left knee pain and instability in 
service, which is not documented but apparently found to be 
credible by the examiner, the lack of a history of injury to 
the left knee, and the post service records documenting 
contemporaneous continuous complaints of left knee pain in 
relatively close proximity to service with some of these 
records including a several year history of left knee pain.  
The examiner also had the opportunity to review the previous 
report. Thus, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, service connection 
is warranted for internal derangement of the left knee 
including medial meniscus tear.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7 (2006).   

C.  Conclusion

The veteran has been diagnosed with internal derangement of 
the left knee including medial meniscus tear, and a VA 
examiner opined that it was least as likely as not that such 
findings were etiologically related to the veteran's military 
service.  Therefore, the Board concludes that the evidence 
supports a finding that the veteran has internal derangement 
of the left knee, medial meniscus tear, etiologically related 
to active service.  


ORDER

Service connection for internal derangement of the left knee 
to include medial meniscus tear, is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


